Exhibit 10.1

LIMITED WAIVER AND FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS LIMITED WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of the 17th day of December, 2010 (this “Amendment”), is
entered into among JACKSON HEWITT TAX SERVICE INC., a Delaware corporation (the
“Parent”), JACKSON HEWITT INC., a Virginia corporation (“Jackson Hewitt”), TAX
SERVICES OF AMERICA, INC., a Delaware corporation (“Tax Services”), and HEWFANT
INC., a Virginia corporation (“Hewfant” and collectively with the Parent,
Jackson Hewitt and Tax Services, the “Borrowers” and each a “Borrower”), the
Lenders (as defined in the hereinafter defined Credit Agreement) party hereto,
and WELLS FARGO BANK, N.A., successor-by-merger to Wachovia Bank, National
Association, as Administrative Agent for the Lenders.

RECITALS

A. The Borrowers, the Lenders and Wells Fargo are parties to that certain
Amended and Restated Credit Agreement, dated as of October 6, 2006, as amended
by the First Amendment to Amended and Restated Credit Agreement, dated as of
October 31, 2007, as amended by the Second Amendment to Amended and Restated
Credit Agreement, dated as of May 21, 2008, as amended by the Agreement for
Third Amendment of Amended and Restated Credit Agreement, dated as of April 27,
2009 and as amended by the Limited Waiver and Fourth Amendment to Amended and
Restated Credit Agreement, dated as of April 30, 2010 (as further amended,
restated and modified from time to time, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement.

B. The Borrowers have requested certain amendments to the Credit Agreement and
the Administrative Agent and the Required Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.1 (Defined Terms). The following defined terms
contained in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

 

  (a) “Block Amount” shall mean the amounts set forth below during the time
periods set forth below. Any amendment to the Block Amount shall require the
consent of Required Revolving Lenders.



--------------------------------------------------------------------------------

 

Period

   Block Amount  

Fifth Amendment Effective Date – December 31, 2010

   $ 28,000,000   

January 1, 2011 – January 31, 2011

   $ 11,000,000   

February 1, 2011 – February 27, 2011

   $ 9,000,000   

February 28, 2011 – March 30, 2011

   $ 77,000,000   

March 31, 2011 – April 29, 2011

   $ 95,000,000   

April 30, 2011 – May 30, 2011

   $ 88,000,000   

May 31, 2011- June 29, 2011

   $ 79,000,000   

June 30, 2011- July 30, 2011

   $ 72,000,000   

July 31, 2011- August 30, 2011

   $ 64,000,000   

August 31, 2011 and thereafter

   $ 53,000,000   

1.2 Amendments to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby supplemented by adding the following additional defined
terms, in appropriate alphabetical order:

 

  (a) “2011 Budget Review” shall mean that certain 2011 Budget Review prepared
by the Credit Parties dated December 8, 2011 and delivered to the Lenders on
December 9, 2010.

 

  (b) “Annual Bonus Program” shall have the meaning set forth in Section 6.17.

 

  (c) “Bonus Presentation” shall mean that certain Fiscal 2011 Bonus Planning
presentation dated December 8, 2010 prepared by Radford for the Credit Parties
and delivered to the Lenders on December 9, 2010.

 

  (d) “Definitive Documentation” shall have the meaning set forth in
Section 9.1(o).

 

  (e) “Fifth Amendment” means the Limited Waiver And Fifth Amendment to Amended
and Restated Credit Agreement, dated as of the Fifth Amendment Effective Date,
among the Borrowers, the Guarantors, the Lenders party thereto, and the
Administrative Agent.

 

  (f) “Fifth Amendment Effective Date” means the Business Day that all
conditions precedent in Article III of the Fifth Amendment shall have been
satisfied or waived in accordance therewith.

 

  (g) “Final ABP Payment” shall have the meaning set forth in Section 6.17.

 

  (h) “Incremental Term Loan Payment” shall have the meaning set forth in
Section 2.6(a).

 

  (i) “Initial ABP Payment” shall have the meaning set forth in Section 6.17.

 

  (j) “Payment” shall have the meaning set forth in Section 6.17.

 

- 2



--------------------------------------------------------------------------------

1.3 Termination of Swingline Loans. Notwithstanding anything to the contrary set
forth in the Credit Agreement, on and after the Fifth Amendment Effective Date,
no Borrowings of Swingline Loans shall be available to the Credit Parties.

1.4 Amendment to Section 2.2(b) (Borrowing Requests). The first sentence of
Section 2.2(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

In order to make a Borrowing (other than (y) Borrowings for the purpose of
paying unpaid Reimbursement Obligations, which shall be made pursuant to
Section 3.5, and (z) Borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.11), the
Administrative Borrower will give the Administrative Agent written notice not
later than 11:00 a.m., Charlotte time, three (3) Business Days prior to each
Borrowing to be comprised of LIBOR Loans and one (1) Business Day prior to each
Borrowing to be comprised of Base Rate Loans.

1.5 Amendment to Section 2.6(a) (Mandatory Payments and Prepayments).
Section 2.6(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the Borrower will repay the aggregate outstanding principal of the
Term Loans on the dates and in the amounts set forth below:

 

Date

   Payment Amount  

April 30, 2010

   $ 25,000,000   

April 30, 2011

   $ 30,000,000   

Maturity Date

     all remaining principal   

In addition to the foregoing, upon demand by the Administrative Agent (at the
direction of the Supermajority Lenders), which demand may be in the form of
Exhibit G and which demand may be delivered by electronic mail (and deemed
received on the same day it was sent) or otherwise, the Borrower will repay the
Term Loans in an aggregate amount not to exceed $25,000,000 (each such payment,
an “Incremental Term Loan Payment”). Administrative Agent may make one or more
demands for Incremental Term Loan Payments (at the direction of the
Supermajority Lenders) provided that the cumulative demands do not exceed
$25,000,000. Each Incremental Term Loan Payment shall be due thirty calendar
days (or on the last Business Day that is less than 30 days after such
Incremental Term Loan Payment demand has been sent) after the Administrative
Agent (at the direction of the Supermajority Lenders) makes written demand for
an Incremental Term Loan Payment. Each Incremental Term Loan Payment shall be in
a minimum amount of $1,000,000 and in $1,000,000 increments thereafter. The
Administrative Agent may make a demand for an Incremental Term Loan Payment
commencing on April 4, 2011 and ending at the close of business on

 

- 3



--------------------------------------------------------------------------------

July 15, 2011. Incremental Term Loan Payments shall be in addition to the
scheduled principal payments required to be made with respect to Term Loans
pursuant hereto. For purposes hereof, after payment in full of $30,000,000
payable on April 30, 2011 pursuant hereto, to the extent the Credit Parties
thereafter maintain cash balances in excess of the Maximum Cash Amount and no
Revolving Loans (other than Non-Revolving Revolving Loans) are outstanding, a
deemed Incremental Term Loan Payment shall be immediately due and payable in the
amount of such excess.

1.6 Amendment to Section 6.2(c) (Projections). Section 6.2(c) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

  (c) As soon as available and in any event within ninety (90) days after the
commencement of each fiscal year, beginning with the 2008 fiscal year, a
detailed consolidated operating budget for the Parent and its Subsidiaries for
such fiscal year and the four (4) succeeding years (prepared on a quarterly
basis for the first eight fiscal quarters and thereafter on an annual basis),
consisting of consolidated balance sheets and consolidated statements of income
and cash flows in substantially the form of the Projections, together with a
certificate of a Financial Officer of the Parent stating that such budget has
been prepared in good faith, has been approved by the board of directors of the
Parent and is a reasonable estimate of the financial position and results of
operations of the Parent and its Subsidiaries for the period covered thereby;
provided, however, that in addition to the foregoing documentation, on or before
March 25, 2011, a financial projection for the Parent and its Subsidiaries for
the fiscal year commencing May 1, 2011 and the four succeeding years (prepared
on a quarterly basis for the first eight fiscal quarters and thereafter on an
annual basis), shall be deliverable.

1.7 Amendment to Section 6.2(g) (Notices). The introductory sentence of
Section 6.2(g) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

  (g) (x) On the same Business Day that any Responsible Officer of any Credit
Party obtains knowledge thereof with respect to clause (i), below; and
(y) within the lesser of three Business Days or four calendar days of any
Responsible Officer of any Credit Party obtaining knowledge thereof with respect
to clauses (ii), (iii) and (iv), below, written notice of any of the following
(provided, that electronic delivery to the Administrative Agent within the time
period specified above of copies of a Current Report of the Parent on Form 8-K
prepared in accordance with the requirements therefor regarding any of the items
set forth in clauses (ii) and (iii) below shall be deemed to satisfy the
requirements of this Section 6.2(g) with respect to such items):

 

- 4



--------------------------------------------------------------------------------

1.8 Amendment to Section 6.2(j) (Additional Reporting). Section 6.2(j) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  (j) In addition to all reporting currently required under the Credit
Documents, the Credit Parties shall deliver to the Administrative Agent:
(1) monthly internally-prepared financial statements (which financial statements
shall include a calculation of Consolidated EBITDA), together with variance
analysis reasonably acceptable to the Administrative Agent, within thirty days
after each month end; (2) any periodic “flash”, or similar, reporting packages
provided by or at the direction of the chief financial officer to senior
management and/or any special committee(s) of Borrowers’ board of directors
within two days after such reporting packages being delivered to senior
management and/or the special committee(s); (3) thirteen-week cash flow
projections (in a form and substance reasonably acceptable to the Administrative
Agent) within ten Business Days after each month end; (4) within ten Business
Days after each month end, variance reports showing budget-to-actual for such
thirteen-week cash flow projections and, to the extent available within the
Credit Parties existing accounting systems, a description of material variances;
(5) monthly budget-to-actual reports analyzing the Business Plans within thirty
days after each month end; (6) monthly accounts receivable agings, including but
not limited to franchisee receivables periodic reporting within thirty days
after each month end; (7) on or before the last Business Day of each week,
commencing January 7, 2011, a report in form and substance acceptable to the
Administrative Agent and certified to by the Chief Financial Officer of the
Credit Parties, setting forth all deposit accounts of the Credit Parties and the
cash balances maintained in those deposit accounts as of the close of the second
Business Day of each week and confirming that at no time since the Fourth
Amendment Effective Date have the Credit Parties maintained cash balances in
excess of the Maximum Cash Amount (unless immediately paid to the Administrative
Agent in accordance with Section 8.14 of this Agreement); and (8) periodic
reports regarding refund anticipation loan program funding progress, financial
data, operating data, status updates regarding the negotiations with franchisees
and status updates regarding any negotiations with Wal-Mart. The Credit Parties
shall provide additional information and shall participate in conference calls
and/or meetings with the Administrative Agent, the Lenders and their respective
counsel and financial advisors from time to time as reasonably requested by the
Administrative Agent.

1.9 Amendment to Section 6.14. Section 6.14 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

Cash Dominion. On or before May 14, 2010, all cash of the Credit Parties (other
than collected balances in an aggregate amount not to exceed $100,000) shall be
held in deposit accounts either located with Administrative Agent or subject to
deposit account control agreements reasonably acceptable to Administrative Agent
pursuant to which such deposit accounts are subject to a first priority lien in
favor of the Administrative Agent.

 

- 5



--------------------------------------------------------------------------------

1.10 Amendment to Article VI (Affirmative Covenants). Article VI of the Credit
Agreement is hereby supplemented by adding the following Sections 6.16 through
6.18:

 

  6.16 Notice of Modification or Termination of Definitive Documentation. The
Credit Parties shall notify the Administrative Agent in writing on the same
Business Day of any termination or material modification of the Definitive
Documentation.

 

  6.17

Annual Bonus Program. Immediately prior to each Payment (as defined below), the
Availability Block shall be deemed amended to reflect the then-payable cost of
the annual bonus program (the “Annual Bonus Program”) recommended by the Credit
Parties’ board of directors as set forth in the Bonus Presentation, including
related payroll taxes, provided that amounts not actually used for the payment
of bonuses in accordance with the Annual Bonus Program may not be rededicated
for any other purposes. The Annual Bonus Program may provide for compensation to
be payable in two installments, the first of which shall be made no earlier than
April 30, 2011 (the “Initial ABP Payment”) and shall not exceed the amount
indicated in the Bonus Presentation and the second of which (the “Final ABP
Payment”) shall be made no earlier than June 15, 2011 and shall not, together
with the Initial ABP Payment, exceed the amount in the Bonus Presentation or
such lesser amount as determined by the Credit Parties’ board of directors. In
no event shall the adjustment to the Availability Block associated with the
Annual Bonus Program exceed the amounts in the Bonus Presentation plus any
related payroll taxes. No less than fifteen business days prior to the Initial
ABP Payment and the Final ABP Payment (each, a “Payment”) being made by the
Credit Parties, the Credit Parties shall deliver to the Administrative Agent a
cash flow projection for the period commencing on the date the requested Payment
would be paid and ending forty-five days thereafter, certified by the Credit
Parties’ CEO or CFO establishing that: (i) the Credit Parties will be able to
fund such Payment from the Revolving Credit Commitment, after consideration of
the required Availability Block, amended as above; and (ii) during such
forty-five day period no Default or Event of Default shall occur (for purposes
of determining whether a Default or Event of Default shall occur, with respect
to payment of the Initial ABP Payment, any required Incremental Term Loan
Payment shall be excluded). At least two days prior to any Initial ABP Payment
or Final ABP Payment being made, the CEO or CFO of Borrower will: (x) recertify
that no Default or Event of Default has occurred or will occur as a result of
such Payment or otherwise, either on the date of such Payment or within
forty-five days thereafter (for purposes of determining whether a Default or
Event of Default shall occur, with respect to payment of the Initial ABP
Payment, but not the Final ABP Payment, any required Incremental Term Loan
Payment shall be excluded); and (y) upon request by the Administrative Agent,
provide a detailed review regarding the basis for such certification. Upon
delivery of such certification and provided no Default or Event of

 

- 6



--------------------------------------------------------------------------------

 

Default occurs prior to the actual payment date, such Initial ABP Payment or
Final ABP Payment may be made (for purposes of determining whether a Default or
Event of Default shall occur, with respect to payment of the Initial ABP
Payment, but not the Final ABP Payment, any required Incremental Term Loan
Payment shall be excluded). No payment may be made if a Default or Event of
Default has occurred or will occur (for purposes of determining whether a
Default or Event of Default shall occur, with respect to payment of the Initial
ABP Payment, but not the Final ABP Payment, any required Incremental Term Loan
Payment shall be excluded).

For the avoidance of doubt, no bonus, retention, or similar programs shall be
implemented, communicated, agreed or paid by the Credit Parties, except the
Annual Bonus Program and that certain cash and equity retention program
previously implemented by the Credit Parties providing for additional targeted
compensation in amounts which are set forth in the Bonus Presentation. None of
the Final ABP Payments shall be deemed earned until approved by the Credit
Parties’ board of directors.

 

  6.18 Rebalancing Payments. The Credit Parties shall, upon request, remit to
the Administrative Agent such nominal amounts as are periodically requested by
the Administrative Agent in order to rebalance Lender Commitments so as to
maintain constant pro-rata Commitments among the Lenders. Such amounts shall
include administrative and similar fees of the Administrative Agent in
connection with administering such rebalancing.

1.11 Amendment to Section 7.1 (Maximum Net Expenditures). Section 7.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  7.1 Maximum Net Expenditures. The Borrowers will not permit their Net
Expenditures (measured on a cumulative basis on and after December 1, 2010) to
exceed the amounts set forth below:

 

Cumulative Through

   Maximum Net
Expenditures  

December 31, 2010

   $ 17,500,000   

January 31, 2011

   $ 34,200,000   

1.12 Amendment to Section 8.14 (Minimum Cash Balances). Section 8.14 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  8.14

Maximum Cash Balances. Subsequent to June 30, 2010, the Credit Parties shall not
allow their cash balances to exceed $5,000,000 (the “Maximum Cash Amount”). Any
amounts in excess of the Maximum Cash Amount shall immediately be paid by the
Credit Parties to the Administrative

 

- 7



--------------------------------------------------------------------------------

 

Agent: (i) first, to non-permanently reduce the Revolving Loans (but not the
Non-Revolving Revolving Loans); (ii) second, to prepay the $30,000,000 principal
payment payable with respect to the Term Loan pursuant to Section 2.6(a) of this
Agreement; (iii) third, to make Incremental Term Loan Payments; and (iv) fourth,
as determined by the Administrative Agent, in its reasonable discretion.

1.13 Amendment to Section 9.1(b) (Events of Default). Section 9.1(b) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

The Borrowers or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of Sections
2.14, 6.1, 6.2(a), 6.2(g), 6.3(i), 6.8, 6.14, 6.16, 6.17 or 6.18 or in ARTICLE
VII or ARTICLE VIII or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in Section 6.2 (other than Sections
6.2(a) and 6.2(g)) and (in the case of this clause (ii) only) such failure shall
continue unremedied for a period of five (5) days after the earlier of (y) the
date on which a Responsible Officer of a Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrowers;

1.14 Amendment to Sections 9.1(m), (n) and (o) (Events of Default). Sections
9.1(m), (n) and (o) of the Credit Agreement are hereby deleted in their entirety
and replaced with the following:

 

  (m) [Intentionally Omitted]

 

  (n) [Intentionally Omitted];

 

  (o) Failure to deliver to the Administrative Agent, by December 17, 2010,
definitive documentation evidencing that the Credit Parties have secured:
(i) Refund Anticipation Loan coverage in an amount not less than the amount set
forth in the final bullet point on page 2 of the 2011 Budget Review; and
(ii) 100% assisted refund coverage (such documents, collectively, the
“Definitive Documentation”) or, subsequent to such delivery, any material
modification or termination of the Definitive Documentation occurs which the
Administrative Agent and Required Lenders determine makes the Credit Parties
non-compliant with this Section 9.1(o).

1.15 Amendment to Section 11.5(a)(i) (Amendments, Waivers, etc.). Subsection
11.5(a)(i) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following: “(i) reduce or forgive the principal amount of any
Loan or Reimbursement Obligation, reduce the rate of or forgive any interest
thereon (provided that only the consent of: (X) the Required Lenders shall be
required to waive the applicability of any post-default increase in interest
rates; and (Y) the Supermajority Lenders shall be required to reduce or forgive
the payment of any PIK Interest or revoke or withdraw any Incremental Term Loan
Payment demand), or reduce or forgive any fees hereunder (other than fees
payable to the Administrative Agent, the Arranger or the Issuing Lender for its
own account).

 

- 8



--------------------------------------------------------------------------------

1.16 Amendment to Exhibits. The Credit Agreement is hereby supplemented by
adding as Exhibit G, the Exhibit G attached to this Amendment.

ARTICLE II

WAIVERS

Effective as of the Fifth Amendment Effective Date, the Administrative Agent and
the Required Lenders hereby waive:

(a) The requirement that Borrowers comply with Section 4.2(b) of the Credit
Agreement as a condition to the Lenders making Loans under the Credit Agreement,
but only to the extent that Borrowers’ inability to comply with Section 4.2(b)
of the Credit Agreement is as a result of Borrower’s inability to make the
representation and warranty set forth in Section 5.10 of the Credit Agreement as
a result of the items set forth in Borrowers’ SEC Form 8-K dated January 27,
2010 with respect to Borrowers’ refund anticipation loan program; and

(b) Any prior failure of the Borrowers to have complied with Sections 9.1(m) and
9.1(n) of the Credit Agreement.

(c) The failure of the Borrowers to deliver a consolidated operating budget for
the Parent and its Subsidiaries for such fiscal year commencing May 1, 2010 and
the four (4) succeeding years as required pursuant to Section 6.2(c) of the
Credit Agreement (by way of clarification, a consolidated operating budget from
the fiscal year commencing May 1, 2010 and the two (2) succeeding years was
delivered).

ARTICLE III

CONDITIONS OF EFFECTIVENESS

This Amendment shall become effective as of the date (the “Fifth Amendment
Effective Date”) when, and only when, each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received, dated as of the Fifth
Amendment Effective Date, an executed counterpart hereof from each of the
Borrowers and the Required Lenders.

(b) The Administrative Agent shall have received, dated as of the Fifth
Amendment Effective Date, an executed counterpart of the Consent, Reaffirmation,
and Agreement of Guarantor from each Guarantor.

 

- 9



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents as
of the Fifth Amendment Effective Date, dated the Fifth Amendment Effective Date
and in form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that the organizational documents of such Credit Party have not
been amended, amended and restated, or otherwise modified since the Third
Amendment Effective Date (and if such organizational documents have been
amended, amended and restated, or otherwise modified, attaching copies thereof)
and (ii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Credit
Party, authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above, as applicable.

(d) The Borrowers shall have paid to the Administrative Agent a nonrefundable
fee in the amount of 0.125% multiplied by the sum of the then outstanding:
(i) Term Loans; (ii) Revolving Credit Loan Commitments; and (iii) interest at
the PIK Interest Rate with respect to the Term Loans and Non-Revolving Revolving
Loans, which fee shall be deemed fully earned as of the Fifth Amendment
Effective Date and shall be for the pro-rata benefit of each Lender who approves
this Amendment.

(e) To the extent invoiced at least one (1) Business Day prior to the Fifth
Amendment Effective Date, the Borrowers shall have paid all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel and the financial advisor for the Administrative Agent with respect
thereto).

ARTICLE IV

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

The Borrowers hereby represent and warrant, on the date hereof and as of the
Fifth Amendment Effective Date, that (i) the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of such date, both immediately before
and after giving effect to this Amendment (except to the extent that: (X) any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date; and (Y) the representations
and warranties contained Section 5.10 of the Credit Agreement are not true and
correct as a result of the items set forth in Borrowers’ SEC Form 8-K dated
January 27, 2010 with respect to Borrowers’ refund anticipation loan program),
(ii) this Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes the legal, valid and binding obligation of the
Borrowers enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law); (iii) they
have

 

- 10



--------------------------------------------------------------------------------

delivered to the Administrative Agent the Definitive Documentation required to
be delivered pursuant to Section 9.1(o) of the Credit Agreement (as such section
has been amended by this Amendment) and (iv) no Default or Event of Default
shall have occurred and be continuing on the Fifth Amendment Effective Date,
after giving effect to the waivers set forth in Article II of this Amendment.

The Administrative Agent and undersigned Lenders acknowledge Administrative
Agent has received the Definitive Documentation required to be delivered
pursuant to Section 9.1(o) of the Credit Agreement (as such section has been
amended by this Amendment).

ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS

The Borrowers hereby confirm and agree that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against the Borrowers in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law) and shall not be discharged, diminished, limited or otherwise
affected in any respect, and represents and warrants to the Lenders that it has
no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if the Borrowers have
any such claims, counterclaims, offsets, or defenses to the Credit Documents or
any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
This acknowledgement and confirmation by the Borrowers is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and the Borrowers acknowledge that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

6.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

 

- 11



--------------------------------------------------------------------------------

6.3 Expenses. The Borrowers agree on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent and any Lender, and (ii) to
reimburse the Administrative Agent and any Lender for all reasonable
out-of-pocket costs and expenses, in each case, in connection with the
preparation, negotiation, execution and delivery of this Amendment and the other
Credit Documents delivered in connection herewith.

6.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

6.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

6.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

JACKSON HEWITT TAX SERVICE INC. JACKSON HEWITT INC. TAX SERVICES OF AMERICA,
INC. HEWFANT INC.

By:

 

/s/ Daniel P. O’Brien

Name:

 

Daniel P. O’Brien

Title:

 

EVP & CFO

(signatures continued)



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as Administrative

Agent, Issuing Lender and as a Lender

By:

 

/s/ M.G. Hyde

Name:

 

M.G. Hyde

Title:

 

Managing Director & SVP



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Syndication Agent, and as a Lender

By:

 

/s/ Brian Blessing

Name:

 

Brian Blessing

Title:

 

Attorney-in-Fact



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as

Documentation Agent, and as a Lender

By:

 

/s/ Jane E. Orndahl

Name:

 

Jane E. Orndahl

Title:

 

Vice President



--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A. (formerly North Fork

Bank), as a Lender

By:

 

/s/ R.P. Harvey

Name:

 

Robert P. Harvey

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

 

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, as a Lender

By:

 

/s/ John King         /s/ Brendan McLoughlin

Name:

 

John King               Brendan McLoughlin

Title:

 

Manager                 Authorized Signatory



--------------------------------------------------------------------------------

 

TD BANK, N.A. (formerly Commerce Bank), as a

Lender

By:

 

/s/ Michael Rovinsky

Name:

 

Michael Rovinsky

Title:

 

Vice President



--------------------------------------------------------------------------------

 

GRACE BAY HOLDINGS II LLC, as a Lender

By:

 

/s/ Richard Siegel

Name:

 

Richard Siegel

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT G

[Agent Letterhead]

[Date]

Jackson Hewitt Tax Service, Inc.

Jackson Hewitt Inc.

Tax Services, Inc.

Hewfant, Inc.

3 Sylvan Way

Parsippany, New Jersey 07054

Attention: Dan O’Brien, Chief Financial Officer

 

Re:   Amended and Restated Credit Agreement dated as of October 6, 2010 (as
amended, the “Credit Agreement”) among Jackson Hewitt Tax Service, Inc., Jackson
Hewitt Inc., Tax Services, Inc. and Hewfant, Inc. (the “Borrowers”), Wells Fargo
Bank, N.A. (the “Administrative Agent”) and the Lenders party thereto

Dear Mr. O’Brien:

Reference is made to the Credit Agreement. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

The Administrative Agent (on behalf of the Supermajority Lenders) hereby makes
demand for payment of an Incremental Term Loan Payment in the amount of
$            . Such Incremental Term Loan Payment shall be payable thirty days
from the date of this letter (or on the last Business Day that is less than 30
days from the date of this letter, if earlier).

Sincerely,

WELLS FARGO BANK, N.A., as Administrative Agent

 

By:  

 

Name: Title:



--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTOR

The undersigned (a) acknowledges receipt of the foregoing Limited Waiver and
Fifth Amendment to Amended and Restated Credit Agreement (the “Amendment”),
(b) consents to the execution and delivery of the Amendment, (c) reaffirms all
of its obligations and covenants under that certain Guaranty Agreement dated as
of October 6, 2006 (as the same may have been amended, restated, supplemented,
or otherwise modified from time to time) and under each of the Security
Documents executed by it (or to which it is a party) (as the same may have been
amended, restated, supplemented, or otherwise modified from time to time), and
(d) agrees that none of such obligations and covenants shall be affected by the
execution and delivery of the Amendment.

This Consent, Reaffirmation, and Agreement shall be deemed executed under seal
and may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument.

This Consent, Reaffirmation, and Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

This Consent, Reaffirmation, and Agreement shall constitute a Credit Document
under the terms of the Credit Agreement.

As of December 17, 2010:

 

JACKSON HEWITT CORPORATE

SERVICES INC.

By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP & CFO

  (SEAL)    

JACKSON HEWITT TECHNOLOGY

SERVICES LLC

By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP & CFO

  (SEAL)    